632 S.E.2d 89 (2006)
280 Ga. 633
In the Matter of Lisa Paige LENN.
No. S06Y1259.
Supreme Court of Georgia.
June 12, 2006.
William P. Smith III, General Counsel, State Bar, Gene Chapman, Assistant General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of a special master on Respondent Lisa Paige Lenn's petition for voluntary discipline, which she filed pursuant to Bar Rule 4-227(c) after the State Bar filed a formal complaint. The State Bar and the special master recommend that the Court accept Lenn's petition and impose an 18-month suspension with conditions on reinstatement for her admitted violation of Rules 1.3 and 1.4 of the Rules of Professional Conduct found in Bar Rule 4-102(d).
*90 The record reflects that Respondent, a member of the Bar since 1999, represented a client in a personal injury matter; that she settled that matter and deposited the settlement proceeds partially in her trust account and partially in her operating account; that she withdrew some of the settlement proceeds from her trust account even though those funds were not earned attorney's fees; that she used the client's funds for her personal benefit; and that she initially failed to return the client's telephone calls regarding the status of the case.
We accept Respondent's assertion that her actions constitute a violation of Rules 1.3 and 1.4. In mitigation, we find that Respondent was suffering, at the time of her representation of the client, from mental health issues which affected her law practice as a whole and the level of communication she had with the client in particular; that Respondent took steps to remedy her conduct once she learned of the client's complaints; that she has since paid full restitution to the client; that she had no dishonest or selfish motive in failing to communicate with her client; that she is truly sorry for her misconduct; and that she accepts responsibility for her misconduct and its consequences.
Based on the above, we accept the contentions of the Respondent, the State Bar and the special master that Lenn has violated Rules 1.3 and 1.4 of the Rules of Professional Conduct, see Bar Rule 4-102(d). We further accept, as an appropriate sanction in this case, the discipline proposed by Respondent. Accordingly, it hereby is ordered that Respondent be suspended from the practice of law for a period of 18 months from the date of this opinion with the following additional conditions: (1) Respondent shall continue treatment with a board certified psychiatrist for evaluation, treatment and monitoring of any condition the psychiatrist deems appropriate; (2) Respondent shall provide any and all waivers required to allow her psychiatrist to provide information to the Office of the General Counsel of the State Bar of Georgia concerning her condition, treatment, and progress; and (3) no sooner than the end of the eighteenth month after the effective date of this opinion, Respondent may seek reinstatement to the Bar by (a) obtaining from her psychiatrist a written certification that she exhibits no symptoms of any condition that would make her a danger to the public or to her clients in the course of her practice of law; (b) serving the psychiatrist's certification upon the Office of the General Counsel of the State Bar of Georgia and then obtaining from that Office a written certification that its records reflect no indication that Respondent has engaged in conduct making her a danger to the public or clients in the course of her practice of law; (c) providing both certifications to the State Disciplinary Board; and (d) filing with the Review Panel of the State Disciplinary Board a request for reinstatement of her license to practice law, which request establishes that she has satisfied all conditions for reinstatement. We further order that upon receipt of Respondent's request for reinstatement and any response from the State Bar, the Review Panel shall review the matter and issue a report and recommendation regarding Respondent's request for this Court's consideration. See, e.g., Bar Rules 4-218 and 4-219.
Eighteen-month suspension with conditions.
All the Justices concur.